DETAILED ACTION
Notice to Applicant
This communication is in response to the Request for Continued Examination (RCE) submitted August 4, 2021.  Claims 1 – 2 and 13 are amended.  Claims 1 – 21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 4, 2021 has been entered.

Drawings
The objection to the drawings is withdrawn based upon the amendment submitted August 4, 2021.

Claim Objections
The objections to Claims 1 and 13 are withdrawn based upon the amendment submitted August 4, 2021.

Claim Rejections - 35 USC § 101
The rejections of claims 1 – 21 under 35 USC § 101 are withdrawn by the Examiner based on the changes made by the Applicant to the claims.  The 35 USC § 101 rejections have been withdrawn because the inclusion of “receiving, at a remote server, a report of rescue inhaler usage for the patient over a time window, the report of rescue inhaler usage reported to the remote server by a first sensor mounted to a rescue inhaler to monitor activation of the rescue inhaler associated with the patient with a geographical location where each rescue inhaler usage event of the rescue usage report occurred, wherein the first sensor records the geographic location where each rescue inhaler usage event occurred and the remote server recognizes the report of rescue inhaler usage events based on a device identifier unique to the first sensor”, “receiving, at the remote server, a report of controller inhaler usage for the patient over the time window, the report of controller inhaler usage reported to the remote server by a second sensor mounted to a controller inhaler to monitor activation of the controller inhaler associated with the patient with a geographical location where each controller inhaler usage event of the controller usage report occurred, wherein the second sensor records the geographic location where each controller inhaler usage event occurred and the remote server 2recognizes the report of controller inhaler usage events based on a device identifier unique to the second sensor”, and “responsive to the health care 

Claim Rejections - 35 USC § 103
The rejections of claims 1 – 21 under 35 USC § 103 are withdrawn by the Examiner based on the amendments made by the Applicant to the claims.  The 35 USC § 103 rejections have been withdrawn because the amended claims overcome the prior art.

Allowable Subject Matter
Claims 1 – 21 are allowed.  The following is an Examiner’s statement of reasons for allowance:  
The Applicant’s arguments filed in the amendment submitted March 10, 2020, with respect to claims 1 – 21, have been fully considered and are at least partially persuasive in view of the submitted amendment.  In particular, the arguments that were found to be persuasive include claim 1 is amended to recite “a first sensor mounted to a rescue inhaler to monitor activation of the rescue inhaler associated with the patient with a geographical location where each rescue inhaler usage event of the rescue usage 
The closest prior art of record, neither alone nor in combination, teach the invention as claimed in independent claim 1; therefore, the closest prior art of record does not anticipate or otherwise render the claimed invention obvious. The rejection of the amended claims would require an unreasonable combination of the available prior art. Thus, the cited prior art fails to address the limitations in the claimed combination in independent claim 1, and for at least this reason, the 35 U.S.C. 103 rejections are withdrawn.   

All claims dependent thereon, namely claims 2 – 21, are hereby indicated as being allowed for at least the same rationale as applied to claim 1 above, and incorporated 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325. The examiner can normally be reached Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


/K.K.R/Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626